The law is well settled that one who goes upon the premises of another, not as an employee or as invitee, but merely as a licensee, takes his license with its concomitant perils, and that the owner owes him no affirmative duty of protestation; the measure of the owner's duty being merely the negative one to do no act to cause injury after the presence of the licensee is discovered. St. L. I. M.  S. Ry. Co. v. Tomlinson, 69 Ark. 489; Arkansas  Louisiana Ry. Co. v. Sain, 90 Ark. 278; St. L. M.  S. Ry. Co. v. Pyles, 114 Ark. 218; C. R. I.  P. Ry. Co. v. Russell,136 Ark. 365; Mitchell v. Ozan-Graysonia Lbr. Co.,151 Ark. 6; Knight v. Farmer's  Merchants' Gin Co.,159 Ark. 423. This rule of law applies to the use of electricity the same as to other dangers — there are no exceptions as to the character of danger.
It devolved on the plaintiff in this case to set forth in his complaint a state of facts which imposed on the defendant the duty to exercise care to protect him from danger, and he has failed to allege any such state of facts. The statement that at the time of plaintiff's injury the wire "was being strung over and tied to defendant company's poles with its knowledge, consent and permission," was not sufficient to show that plaintiff was an employee of defendant. The complaint specifically alleged that plaintiff was an employee of the telephone company when he climbed the poles of defendant to string the wires of his employer. He was therefore not an employee of defendant, and the "consent and permission" by defendant for plaintiff to string the wire over the poles and tie it to the poles did not constitute an invitation to so use the poles. Mere permission amounted to no more than a license. In order for plaintiff to make himself out to be an invitee, he should have stated the facts upon which the relation between him and defendant rested. If there existed a *Page 923 
contract between plaintiff's employer, the telephone company, and defendant whereby the latter, for a consideration, permitted the former to use the poles in stringing telephone wires, then plaintiff was more than a mere licensee. But no such state of facts is set forth in the complaint.
My conclusion is that the demurrer was properly sustained.
Mr. Justice WOOD joins in this dissent.